Case 1:20-cv-03014-MEH Document 26 Filed 01/07/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03014-MEH

JENNIFER FOCKE,

       Plaintiff,

v.

IRENE CONANT ALLEN,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

Michael E. Hegarty, United States Magistrate Judge

       Defendant has filed a Motion to Dismiss and Alternatively, Motion for More Definite

Statement. ECF 14. The Motion raises several issues with the claims in the Complaint, principally

the statute of limitations. It is evident that resolution of most of the arguments made in the Motion

will require the Court to consider matters outside the pleadings, which in some circumstances is

appropriate, but the breadth of Defendant’s requested consideration of outside material is

considerable. Although a court may convert a motion to dismiss and consider the arguments as a

summary judgment motion, the current briefing did not occur with that in mind. However, given

the nature of Defendant’s arguments, I believe it is consistent with Fed. R. Civ. P. 1 to permit

Defendant to file an early motion for summary judgment without prejudice to filing a subsequent

motion after discovery is completed. Therefore, although I will deny the Motion to Dismiss and

Alternatively, Motion for More Definite Statement [filed November 17, 2020; ECF 14], I grant

Defendant leave to file a motion for summary judgment on or before January 15, 2021 with an

expedited briefing schedule (as the parties are already well aware of the issues). If Defendant
Case 1:20-cv-03014-MEH Document 26 Filed 01/07/21 USDC Colorado Page 2 of 2




chooses to file such a motion, the response shall be filed within 14 calendar days of the docketing

of the motion, and a reply within five calendar days of the docketing of the response. The Court

will be prompt in issuing a ruling on such motion.

       SO ORDERED.

       Entered this 7th day of January, 2021, at Denver, Colorado.

                                                     BY THE COURT:




                                                     Michael E. Hegarty
                                                     United States Magistrate Judge




                                                2
